Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim contains two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “one or more fiber optic probes” and the “one or more fluidic tubes”.  The claim recites the phrase, “the one or more fluidic tubes consist of a sampling tube allowing for the introduction of a particle containing sample into an instrument and wherein the sampling tube enables the movement of particles relative to the optic fiber probes”.  However, the underlined passage amounts to merely a description of intended functionality of the sampling tube, and fails to establish any meaningful structural relationship between the one or more fiber optic probes and the one or more fluidic tubes elements.  Accordingly, one of ordinary skill would not be apprised of the scope of the invention. 
Claim 2 recites the limitation "the excitation light" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the Raman signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “higher density” in claim 6 is a relative term which renders the claim indefinite. The term “higher density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “smaller wells” in claim 6 is a relative term which renders the claim indefinite. The term “smaller wells” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 recites the phrase “wherein the integrated sampling tip has customized dimensions for enabling access to higher density well plates with smaller wells.”  The instant phrase is a phrase amounts to a function achieved by the invention without setting forth any specific structure for performing the function.  One of ordinary skill in the art would not be apprised of the scope of the claim.  See MPEP 2173.05(g).
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “a removable/detachable tip” and “the one or more fiber optic probes and one or more fluidic tubes”.  The claims are silent regarding how the elements are in relationship to one another, and one of ordinary skill in the art would not be apprised of the claim scope.
Claim 9 recites the limitation "the tubes for sample loading" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the excitation light" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the process of automated analysis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the samples" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “one or more samples”, and it is not clear to which of the one or more samples the instant phrase refers. 
Claim 10 recites the phrase “the device comprises an assembly of components that enable processing of a sample for analytical assessment by fluidic and/or particle based instruments”.  The instant phrase amounts to a function achieved by the invention without setting forth any specific structure for performing the function. MPEP 2173.05(g) explains that “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”.  In the present case, the phrase recites “an assembly of components” having a function or result thereby achieved which makes unclear the boundary of the claim scope.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
Claim 10 recites the limitation "the microfluidic channel network" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the phrase “a microfluidic device for automated analysis of one or more samples, wherein the process of automated analysis comprises automated flow…”.  The instant phrase is a method step of using the device of claim 10.  MPEP 2173.05(p)(II) states, “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”  The instant claim is indefinite because it is not clear when direct infringement occurs: when one creates a system that allows the user to use a device according to the method, or when the user actually uses the device according to the method.
Claim 24 recites the phrase “the anode”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 15-17, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Poponin (CN 1957245 A, published 2007-05-02).
With respect to claim 1, Poponin discloses a microfluidic device comprising one or more fiber optic probes (imaging fibers 232) and one or more fluidic tubes (sensor probe 240), wherein the one or more fiber optic probes are designed to enable spectroscopic measurements (Raman spectroscopy), and wherein the one or more fluidic tubes consist of a sampling tube allowing for the introduction of a particle containing sample into an instrument (probe 240 allows fluid to enter inlet 200a) and wherein the sampling tube enables the movement of particles relative to the optic fiber probes (particles in fluid flow past fiber 232 within probe and through outlet 200b; FIG 13-B; D; P. 20-23).
With respect to claim 2, Poponin discloses wherein the probe comprises fiber optics for the delivery of the excitation light and collection of the Raman signal (FIG 13A; section D1).
With respect to claim 3, Poponin discloses wherein the fluidic tube enables introduction of cells or particles into a sampling area (section D3; inlet 200a).
With respect to claim 4, Poponin discloses an enclosure enabling interaction of particles with a SERS surface (SERS surface 150; FIG 13A-B; D1).
With respect to claim 5, Poponin discloses an integrated sampling tip (fiber 232 enters probe 240 to image SERS active surface 150; FIG 13A-B).
With respect to claim 6, Poponin discloses the integrated sampling tip has customized dimensions for enabling access to higher density well plates with smaller wells (fiber 232 enters probe 240, or fiber probe 230 enters sensor probe 240 and images SERS surface 150; FIG 13A-B).
With respect to claim 9, Poponin discloses the tubes for sample loading are capillaries and act as a liquid core waveguide distributing excitation light throughout a volume and collecting emission or Raman signals through the volume for enhanced sensitivity (FIG 12A-B; SERS active surfaces; section D2).
With respect to claim 10, Poponin discloses a microfluidic device for automated analysis of one or more samples, wherein a process of automated analysis comprises automated flow (Fig 7 shows automated flow through flow control unit; Fig 16 illustrates lab on a chip with automated flow of analytes to a sample region), wherein the samples comprise liquid or particles in a sample vessel, wherein the device comprises an assembly of components that enable processing of a sample for analytical assessment by fluidic and/or particle based instruments, wherein one or more pathways of the microfluidic device may be designed for partitioning of cells, particles, fragments, or molecules by having a one or more channels in the microfluidic channel network (section D1; FIG 13A-B, 14B).
With respect to claim 11, Poponin discloses the analytical assessment comprises Raman spectroscopy (section D1).
With respect to claim 15, Poponin discloses one or more additional channels for the introduction of materials, wherein the one or more additional channels comprise a signal analysis channel with a single input (Fig 13A-B, 14B).
With respect to claim 16, Poponin discloses the materials comprise molecules (abstract).
With respect to claim 17, Poponin discloses a region facilitating mixing of samples prior to analysis (FIG 14B; Section D4).
With respect to claim 21, Poponin discloses the bottom of the well includes a SERS material to facilitate Raman analysis (FIG13B; section D3).
With respect to claim 23, Poponin discloses a microfluidic device comprising one or more fiber optic probes (imaging fibers 232) and one or more fluidic tubes (sensor probe 240), wherein the one or more fiber optic probes are designed to enable spectroscopic measurements (Raman spectroscopy), and wherein the one or more fluidic tubes consist of a sampling tube allowing for the introduction of a particle containing sample into an instrument (probe 240 allows fluid to enter inlet 200a) and wherein the sampling tube enables the movement of particles relative to the optic fiber probes (particles in fluid flow past fiber 232 within probe and through outlet 200b; FIG 13-B; SECTION D; P. 20-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poponin (CN 1957245 A, published 2007-05-02).
With respect to claim 7, Poponin discloses a multiple embodiments of the microfluidic analysis device and probe configuration, wherein a fiber probe tip 230 is present in multiple configurations to perform imaging (FIG 13A-B), but does not disclose the tip as removable/detachable.  However, it is known in the art to provide removable and detachable elements wherein different configurations are known.  In light of the increased applications and flexibility provided by a removable, it would have been obvious to one of ordinary skill in the art to provide in the device of Poponin.
With respect to claim 8, Poponin does not disclose a band or claim seal.  Band and clamp seals are known in the art of fiber optics and would have been obvious to one of ordinary skill at the time of the invention.

Claims 12-14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poponin (CN 1957245 A, published 2007-05-02) in view of Chan et al. (US 6589729, published 2003-07-08).
With respect to claim 12, Poponin discloses the microfluidic device of claim 10, but does not specify one or more features that enable the varying of flow rates or pressures between he one or more channels in the microfluidic channel network.  In the same field of endeavor, Chan discloses a microfluidic device comprising a channel network, wherein the network comprises electrodes inserted into reservoirs at the termini of channels to move fluid or other materials through the device via electro-kinetic forces, thereby rapidly controlling the flow rate in a main channel of the device (Figure 3), with the advantage of controlling continuous or discontinuous flow rates of a sample for measurement (col 5).  In light of the increased control over a measurement as provided by Chan, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Poponin.
With respect to claim 13, Chan discloses the flow rate between the one or more channels in the network are adjusted by electro-kinetic forces (col. 5).
With respect to claim 14, Chan discloses a channel dedicated for analysis and a channel for waste (analysis: 302-312; waste: channels 338a, 340a; col 5).
With respect to claim 18, Chan discloses the microfluidic channel network comprises a T- or Y-junction (Figure 1A-3).
With respect to claim 22, Poponin discloses a method for microfluidic analysis of a sample comprising cells, particles, fragments, or molecules comprising the use of a device for automated analysis of one or more samples, wherein one or more pathways of the microfluidic device may be designed for partitioning of cells, particles, fragments, or molecules by having a one or more channels in the microfluidic channel network, 26EAST\176377094.3LUC-19-1314R/424488-043wherein the one or more channels in the microfluidic channel network connect at one or more junctions, wherein the device further comprises one or more collection regions within microfluidic channels for laser-based Raman or other spectroscopic analysis (Section D1). Poponin does not discloses wherein a sample is loaded into the device, the rate and direction of flow the sample is controlled by a combination of acoustic, magnetic, optical, and/or electrokinetic forces, and wherein the cells, particles, fragments, or molecules of the sample accumulate in the one or more collection regions, channels, wells or weirs where Raman signals can be measured.  In the same field of endeavor, Chan discloses a microfluidic device comprising a channel network, wherein the network comprises electrodes inserted into reservoirs at the termini of channels to move fluid or other materials through the device via electro-kinetic forces, thereby rapidly controlling the flow rate in a main channel of the device (Figure 3), with the advantage of controlling continuous or discontinuous flow rates of a sample for measurement (col 5).  In light of the increased control over a measurement as provided by Chan, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Poponin.
Furthermore, Poponin discloses an excitation source and SERS active surface for performing Raman spectroscopy.  It is known in the art to optically trap particles using the excitation source and SERS surface with the advantage of controlling particle flow and increasing measurement performance. In light of the enhanced measurement performance provided by the optical trapping properties of excitation light and SERS active surfaces, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Poponin.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Poponin (CN 1957245 A, published 2007-05-02) in view of Chan et al. (US 6589729, published 2003-07-08), further in view of Chen (US 20210332910, filed 2020-04-23).
With respect to claim 19, the combined references fail to teach a microfluidic device wherein the length, diameter, or shape of the one or more channels in the microfluidic channel network may be adjusted to control flow rate to enable precise analysis.  In the same field of endeavor, Chen discloses a microfluidic flow rate regulator for precisely controlling the fluid flow rate through a length adjustable annular channel, with the benefit of precision flow control (abstract; FIG 1-4; P. 0020-0026).  In light of the fluid control provided by the variable diameter regulator discloses by Chen, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Poponin and Chan.
With respect to claim 20, Poponin discloses a collection well or analysis region within the channel network (detection region 260; Fig 14B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877